Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments concerning the prior art references of Fish1, Surazski2 and Herz3 are persuasive.  The prior art references do not teach the ordered combination of elements including “in response to identifying a term that appears in the identified content and meets the predetermined criterion, add the term to the set of unique identifiers as an additional identifier found within the identified content, the term then being used with other identifiers in the set during subsequent rounds of the automated, periodic searching”.  An additional search was conducted but other art could not be found which render obvious the ordered combination of elements as claimed therefore, claims 1-20 are allowed. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERYL L HOLLAND whose telephone number is (571)270-7753.  The examiner can normally be reached on Monday-Friday 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SHERYL L HOLLAND/Examiner, Art Unit 2161       


































/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Fish et al., Patent Application Publication 2008/0133747.
        2 Surazski et al., Patent Application Publication 2009/0055374.
        3 Herz et al., Patent Application Publication 2009/0234878.